Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rorie N. Wilson appeals the magistrate judge’s orders excluding the testimony of Wilson’s expert witness' and granting summary judgment in favor of the Appellee. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Wilson v. CBS Corp., No. 4:14-cv-00091-RJK (E.D. Va. Nov. 19, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED